Voto disidente emitido por el
Juez Asociado Señor Rebollo López.
Entiendo, al igual que el tribunal de instancia, que la disposición reglamentaria en controversia es nula por con-travenir el “principio de mérito” que consagra la Ley de Personal de 1975; principio que, como bien señala la opinión mayoritaria, se aplica a la agencia concernida. Como sabe-mos, el referido principio establece el mérito y la capacidad como “guía rectora” en la selección, adiestramiento, ascenso y retención de empleados públicos; en otras palabras, sólo los más aptos deberán ser los seleccionados, adiestrados, ascen-didos y retenidos en el Gobierno.
La See. 8.8 del Reglamento del Fondo del Seguro del Estado impide que personas cualificadas, provenientes tanto de otras agencias del Gobierno de Puerto Rico como de fuera del servicio público, compitan y sean reclutadas para tra-bajar en la referida agencia.
No podemos cerrar los ojos a la realidad. Al ocurrir una vacante dentro del Fondo, siempre existirán empleados de menor jerarquía en dicho organismo administrativo que *197“cualifican” para el puesto y, por lo tanto, siempre se podrá llenar la vacante con uno de ellos. En otras agencias de nues-tro Gobierno, sin embargo, habrá otros empleados todavía más “cualificados” que aquellos del Fondo que, bajo la opinión que hoy emite el Tribunal, se verán impedidos de competir y ser seleccionados para la vacante. De igual forma existirán otras personas, fuera del servicio público en esos momentos, que interesan entrar al mismo y cuyas aspira-ciones también quedarán tronchadas bajo la decisión que hoy se emite.
La aplicación, y convalidación por este Tribunal, de la sección reglamentaria en controversia implica e impide que sean los más aptos los que trabajen para nuestro Gobierno. (1)
Por las razones antes expresadas, confirmaría la reso-lución emitida por el tribunal de instancia en el presente caso.

(1) Entendemos, en adición, que elimina la competencia, el deseo de supera-ción y, por consiguiente, impide el mejoramiento de los servicios que se prestan a la ciudadanía en general. Ello es así por cuanto, al saberse que no habrá competen-cia por parte de “gente de afuera” en relación con los futuros ascensos, el resultado es la “complacencia” y la ineficiencia en los servicios a prestarse al público.